Holmes, J.
These are two actions of contract against the administrator of the estate of Henry F. Wing, seeking to hold him upon two indorsements made by Henry F. Wing as executor of the will of Jonathan D. Wheeler. The indorsements were in the following form: “ Estate of Joña. D. Wheeler, Henry F. Wing, Executor.”
A majority of the court are of opinion that these words mean “ Estate of Wheeler by Wing,” and therefore that at least they failed to bind Wing by contract. It is quite true that the law does not know the estate of a dead man as a contractor, and that, unless the fact that these indorsements were the renewal of indorsements by Wheeler in his lifetime makes a difference, they did not bind the estate. But that merely shows that the indorsements were made by Wing under a mistake of law, as the testimony also proves to have been a fact. But the presence of Wing’s name upon the paper and his failure to bind his supposed principal are not enough to make the contract his own. Jefts v. York, 4 Cush. 871, and 10 Cush. 392, 395, 396. Abbey v. Chase, 6 Cush. 54, 56, 57. Taylor v. Shelton, 30 Conn. 122. If a man does not purport to be a party to negotiable paper, he is not a party to it. See further 1 Dan. Neg. Instr. (4th ed.) §§ 306, 307,308. Bartlett v. Tucker, 104 Mass. 336. It is true that it is suggested by Mr. Daniel that in such cases an ambiguous expression may be interpreted to bind the agent, but neither that suggestion nor a presumption that the agent knew the law can pervert words from their meaning if the meaning is plain. The so called presumption is a requirement, not a presumption of fact, and has no bearing or weight upon the construction of instruments.
We are of opinion that the court should have ruled that the defendant was not liable.

Exceptions sustained.